Formal sitting and debate - 10th anniversary of the euro
The next item is the formal sitting and debate on the 10th anniversary of the euro.
(Film)
Mr Juncker, Mr Giscard d'Estaing, Mr Trichet, Mr Almunia, Mrs Berès, ladies and gentlemen.
The first of January 2009 was the 10th birthday of our currency, the euro. Here in the European Parliament today, we are celebrating one of the most important and historic decisions that the European Union has taken so far. In a European Union that was growing ever closer economically, the creation of the euro was a logical development in strengthening the common market and simplifying trade within the internal market; even so, when the currencies of 11 sovereign states were replaced by a single currency 10 years ago, there was a great deal of scepticism as to whether the planned single currency would be a success. Its introduction required courage and decisiveness.
Ten years on, we can see not only that the euro is just as trusted as the currencies previously used in the euro area, but also that it has, without doubt, brought about considerable advantages for people and businesses in the European Union.
The euro area has become a rock of macroeconomic stability. In view of the size of the economy of the euro area and the fact that the majority of its trade is internal, the euro area has proven to be much better equipped to withstand economic shocks than the Member States previously were with their national currencies.
Particularly in the recent months of the global financial crisis, the euro has proven to be an important stabilising factor: the single currency has protected us from the worst effects of the most serious financial crisis since the 1930s.
Without the European Central Bank and the European System of Central Banks acting as a stabilising factor, the situation in the European Union last autumn would have been considerably worse.
Just look at Ireland, a country that was particularly badly affected by the financial crisis: its membership of the monetary union protected it from a crisis of even greater proportions.
Monetary union represents a hopefully irreversible step towards deeper economic and political integration; it means being part of a 'Union with a common purpose'. Like a family, all the members of the euro area talk to each other and adopt the best approach to benefit each and every one.
However, the creation of the euro was not just a decision with economic and financial effects; it also sent a very clear signal that the European Union is in a position to implement far-reaching decisions in order to build a common, prosperous future.
Today, the single currency is seen, by many citizens in the euro area, as one of the most positive results of European integration. In order to ensure that this continues to be the case, we must hold tight to the stability of our common currency: it is the only way of making sure that the euro continues, in future, to be a stabilising factor and a point of stability in a turbulent world.
Today, well over half of the Member States of the European Union have introduced the euro. A few days ago, we welcomed Slovakia as the 16th member of the euro, and I am confident that, by the time we are celebrating the next big birthday of the euro, it will have even more members. The aim must be for all the Member States of the European Union ultimately to join our single currency, on the basis of the stability criteria.
I am convinced that this step-by-step expansion will help to strengthen the entire euro area, as well as being a symbol of a common, peaceful European future, particularly for young people in the European Union.
The former President of France, Valery Giscard d'Estaing, is here with us today, and he is very welcome. Together with the former German Chancellor Helmut Schmidt, the former Luxembourg Prime Minister Pierre Werner and others, he is one of the architects of our single currency. A very warm welcome, Mr Giscard d'Estaing.
(Applause)
I agree with Helmut Kohl, who, along with François Mitterrand and Jacques Delors and others - we just saw Jacques Santer in the film - contributed to the ultimate introduction of the euro, when he said in 1998 that '... a currency is of course a means of payment. But a currency is also far more than a means of payment. It has something to do with cultural identity and it is a measure of political stability ... Imagine what a marvellous achievement it is that in the European Union ..., with all our intelligence, creativity and colourful variety, and in spite of all the difficulties ..., millions of our people should have a single currency.'
On behalf of the European Parliament, I would very much like to thank all the architects of the euro, and all the people who prepared the way for it, in particular the European Central Bank, its current President Jean-Claude Trichet and his sadly departed predecessor Willem Duisenberg for their historic achievements. The importance of the European Central Bank simply cannot be overestimated.
(Applause)
Our thanks also go, in particular, to Alexandre Lamfalussy, the President of the European Monetary Institute, whom we met yesterday evening, and who is also taking part in a colloquium now.
The European Parliament and its committee responsible for such matters, the Committee on Economic and Monetary Affairs, chaired at the time by Karl von Wogau and then by Christa Randzio-Plath, have also had a part to play as a driving force in this historic project over the years leading from the currency snake to the creation of the single currency. The same applies to the Committee on Economic and Monetary Affairs in its current incarnation, chaired by Pervenche Berès, to whom we are grateful for the idea of this celebration.
Since the euro was launched 10 years ago, the European Central Bank and the Eurogroup have cultivated an increasingly close relationship with the European Parliament. I would like to thank the presidents of the two institutions, Mr Juncker in his capacity as President of the Eurogroup and the President of the European Central Bank Mr Trichet, most warmly for their excellent cooperation with the European Parliament.
On the occasion of its 10th birthday, we wish our single currency, the euro, many more successful years with a bright common future for our continent of Europe.
Mr President, Mr Giscard d'Estaing, Mr Juncker, ladies and gentlemen, it is an immense honour and a great pleasure to participate in this ceremony to celebrate the euro, one of Europe's main achievements.
Jean Monnet, the founding father of Europe, once said: 'When an idea matches the needs of the time, it ceases to belong to the people who invented it and it is stronger than those who are in control of it', and he added, 'there are no premature ideas, there are opportune moments that you have to know how to wait for'.
Over the decades, the single European currency was an idea shared only by a few. Many more thought that it would never happen or that it was doomed to failure. Today the single currency is a reality for 329 million of our fellow European citizens. One day, the creation of the euro will be seen as a decisive stage in the long march to ever closer union for the peoples of Europe.
I cannot help but think about our founding fathers - Robert Schuman, Walter Hallstein, Alcide de Gasperi, Pierre Werner, Sicco Mansholt and Paul-Henri Spaak - who, as we saw a few moments ago, were visionaries to whom we owe the European Union.
I also remember the statesmen, the heads of state and government who were determined, convinced and courageous Europeans and who are today represented by Mr Valéry Giscard d'Estaing. Without them, there would be no euro.
Since the introduction of the euro, our fellow citizens have known a level of price stability that few in the euro area had achieved before. This price stability is an advantage for all European citizens. It protects income and savings, helps to reduce the cost of financing, and encourages investment, job-creation and medium- and long-term prosperity. The single currency is a factor for dynamism in the European economy. It has increased price transparency, strengthened trade and promoted economic and financial integration.
(DE) The last few months have demonstrated another advantage of the euro. The financial crisis has shown that, in times of turbulence, it is better to be in a large, safe ship than in a small boat. Would we in Europe have been able to act as quickly, as decisively and as consistently without the single currency to bind us together? Would we have been in a position to protect our individual national currencies from the impact of the financial crisis? We can be proud of how Europe's parliaments, governments and central banks have responded. Together, we have shown that, even in very difficult circumstances, Europe can make decisions.
(Applause)
We owe the historic success of the euro, not only to the determination and perseverance of visionary leaders - and I mention them - we owe it also to the effective interplay between European institutions.
The European Parliament played a crucial role at the pioneering stage. Parliament was the first institution in Europe to make proposals for a single currency, back in 1962. In the past 10 years, since the establishment of the ECB, our institutions have maintained a very close and fruitful dialogue. This dialogue has involved over 50 hearings of the members of the Executive Board of the ECB before this Parliament and the committees mentioned by the President. The dialogue between Parliament and the ECB is very important in terms of accountability, allowing the ECB to explain its decisions and actions to the general public through their elected representatives.
During its first years of existence, the euro had to face three major trials: the establishment of a sound and credible central bank, the creation of a stable new currency and inspiring confidence. These challenges were successfully overcome and the euro is firmly established today. This is a time for celebration and, as I said, I am very moved. But this is no time for complacency. Current challenges are pressing and new challenges will arise. The continued success of EMU depends on how these challenges are addressed.
I would like to mention three of them.
Firstly, the financial crisis. The crisis has revealed fundamental weaknesses in the global financial system. We are playing a very active part in the global efforts to address these weaknesses and redesign the regulatory and institutional framework.
Secondly, monetary union. The solidity of the single currency rests on two pillars: a monetary policy geared towards price stability and a set of sound economic policies - which are very much in defence of the Eurogroup, Mr Prime Minister. The particular challenges on the economic front include the firm and credible implementation of the Stability and Growth Pact, constant efforts to render our economies more productive and dynamic, and the avoidance of major competitive divergences within the euro area.
Thirdly, enlargement. When we started out 10 years ago, we were 11 countries. We are now 16 countries. This says a lot about our historic endeavour. Handling enlargement in the best fashion possible is a very inspiring and demanding challenge for all of us, particularly for the Executive Board and the Governing Council of the ECB.
The euro is an historic achievement. What matters most today is our responsibility for the future. New challenges are arising. If these challenges are faced with utmost lucidity and audacity, they can generate the powerful ideas which Jean Monnet referred to and which have advanced us so far on the path of stability and prosperity in Europe.
Mr President, Mr Giscard d'Estaing, Mr Trichet, Mr Almunia, ladies and gentlemen, over the last 50 years Europe has often proved its capacity for setting out grand ambitions and for developing the spirit and the determination needed to implement in practice the ambitions it cherishes.
The European Union itself is the best example of this, along with the internal market and enlargement, in other words, with the renewal of ties between Europe's geography and history, and along with the Economic and Monetary Union, whose 10th anniversary we celebrate today.
The path which led to the creation of the Economic and Monetary Union and the introduction of our single currency was a long one, and the genesis of the Economic and Monetary Union after the initial impulse of the Werner report in 1970 demonstrates this. It was a long genesis which went via the monetary snake, the European Monetary System, the creation of the ecu in 1979, the 1989 Delors plan, the Maastricht Treaty in 1992, and also the Danish 'no' and the French 'yes', which at the time was said to be small, without forgetting the 1993 crisis in the European Monetary System. The journey has not been without its difficulties and shocks.
At the time, there were many who criticised the single currency both in the political and academic worlds, without mentioning the notable number of central bankers who felt that the Economic and Monetary Union could not or should not be achieved and that if, despite everything, it were to come into being, the single currency, in brief, would be weak and without a future.
It is important for me to take advantage of the 10th anniversary of this key event in European integration to pay homage, in my turn, to those men who created the euro, such as Pierre Werner, Helmut Kohl, François Mitterrand, Jacques Delors, Valéry Giscard d'Estaing and others. I would like, once again, to applaud their vision, their determination and their unfailing commitment to Europe. Those I have mentioned, and many others who accompanied them, could not have imagined the rapid success of their political project. Since 1 January of this year, 16 Member States have been participating in the Economic and Monetary Union and the euro is the currency of almost 330 million European citizens. The euro, then, has become the most tangible sign of European integration. As a tangible sign recognised around the world, the euro is a measure of stability. It is protecting its citizens from the most serious consequences of the economic crisis. After 10 years, it has to be recognised that the euro is an unquestionable success. Now, anniversaries only have value if they are bridges to the future, as we have to recognise that, despite our collective indulgence as we congratulate ourselves, the true tests for the cohesiveness and coherence of the euro area await us. This year, 2009, will be an extremely difficult year for the euro area economies and for European citizens and there will be many challenges facing us, both internally and externally.
Internally, euro area governments will have to act together to contain the effects of the economic crisis and invest in the structural bases of the economy to build a bridge to the post-crisis world. Exceptional situations demand exceptional measures. We must not lose sight of the fact that the euro, this protective screen we have built around our economies, did not just fall into our laps. The euro area economies are better protected against negative economic developments because being part of the euro area is a mark of quality certifying that its members have a real capacity for implementing prudent macroeconomic policies and policies based on sustained growth and prosperity for its citizens. The protection afforded by the euro is therefore directly linked to our credibility, which rests on the ability to implement such policies. This credibility is the foundation of the benefits of Economic and Monetary Union and we must maintain it to continue fully to profit from the benefits of the single currency.
Externally, we have to learn the political lessons from the international financial and economic crisis. There is a direct causal link between the current crisis, with its origins in the United States, and the persistence of major world imbalances. The lack of sufficient transparency, responsibility and integrity in the financial sector therefore acted as a catalyst for the crisis. The re-establishment of stability in the financial and the real economy on a world scale implies a profound reform of the financial system and the elimination of the major imbalances in the mix of global consumption and global saving. This balancing demands the active cooperation of the major economies in America, Asia and Europe. Despite noticeable progress, the euro's international image remains, too often, overly fragmented and national interests too often win out over the common interest, preventing the euro area from fully assuming the political responsibility that corresponds to its economic importance and from achieving all of the economic benefits deriving from Economic and Monetary Union. Economic and Monetary Union is, of course, an economic project, but it is, first of all, a political project. As a result, we must take advantage of the euro's second decade to perfect the Economic and Monetary Union by strengthening its political bodies, both internally and externally.
Mr President, Prime Minister, Chairmen of the committees, ladies and gentlemen, I am sure that I am echoing the views of the vast majority of this Chamber in saying that, 10 years after its launch, I, as a European, am proud of the success of the euro.
I would like to congratulate Parliament on its initiative to commemorate the 10th anniversary of our single currency here, in this Plenary Chamber of the European Parliament in Strasbourg.
The euro and Economic and Monetary Union have undeniably been a success. Over these 10 years, the euro has brought many benefits to all its members and continues to do so today amid a deep economic and financial crisis.
Within the short period of a decade, the euro has earned a well-deserved reputation for strength and stability. The euro is the second of the world's currencies and, thanks to its role in the international economy, is already comparable in some respects to the dollar as an instrument of commerce and means of payment in international finance.
Above all, though, the euro is part of the daily life of nearly 330 million people in 16 countries of the European Union. We all carry in our wallets this symbol of a shared European identity: because the euro, as well as being a currency, is a central element of our European project, reminding us in a tangible way of the benefits of the integration process that began over half a century ago.
The euro has given us low inflation and low interest rates, thanks to a macroeconomic framework directed at stability. The euro has provided a clear boost to trade and investment among its Member States. The euro has also facilitated the creation of 16 million jobs over the last 10 years in the euro area, three times the corresponding figure from the previous decade.
The euro has encouraged financial integration and the development of the single market; it has protected the members of the euro area from external disruption; and it has been and continues to be a pole of stability, not just for the European economy, but also for the global economy.
The crisis is, without a doubt, a touchstone for the euro. However, those who think that the Economic and Monetary Union is not ready to face the consequences of this crisis are quite mistaken. On the contrary, if the single currency did not exist, the adverse effects of the crisis would be much greater.
Many Member States would now be facing great volatility in their exchange rates and, possibly, might even be suffering speculative attacks on their currencies. The spread of their public debt securities would be much greater than currently, and their margins for combating the crisis through fiscal stimuli would be narrower.
The Stability and Growth Pact, reformed in 2005, has encouraged governments to sort out their public accounts, leading in 2007 to the lowest budget deficit for 25 years, which is now enabling them to face the crisis in a better situation.
Throughout this crisis, the actions of the European Central Bank have done nothing but reinforce the solid reputation that it had already earned in the early years of Economic and Monetary Union.
By decisively adopting the necessary measures and taking the lead in cooperating with the other central banks in industrialised countries, the European Central Bank has served as our guide throughout this period and has substantially contributed to preventing huge financial collapse.
The economic situation is not as we would have hoped as we celebrate this anniversary, but events are highlighting more than ever the advantages of Economic and Monetary Union. For those countries which have not yet joined, the euro area is an increasingly attractive option, as demonstrated last week in Bratislava when we welcomed Slovakia as the newest - the 16th - member of the euro family.
The European Commission and Parliament must continue working with Member States, the Eurogroup, the European Central Bank and the international community in order to place our economies on the path to the sustainable resumption of growth.
In this regard, the Commission's recommendations in the report that we submitted a few months ago on the first 10 years of Economic and Monetary Union, which was recently debated in this Chamber, are as valid or even more valid today than they were last spring.
Increased budgetary vigilance, its extension to other macroeconomic aspects, the link between macroeconomic policies and structural reform, the external image of the euro and improved governance of the Economic and Monetary Union are, and must continue to be, the core themes on which to base the euro's second decade, with at least as many successes as this first one.
Mr President, I would like to conclude by paying tribute to the vision and ambition of the founding fathers of the euro, whose imagination and resolute action bequeathed to us a currency of which all Europeans can be proud. We must safeguard the foundations of this success.
The crisis has opened up a new chapter for the global economy, in which the Economic and Monetary Union must continue to play a relevant role in serving the common interests and ambitions of all Europeans.
Mr President, Mr Juncker, Mr Trichet, ladies and gentlemen, everyone who has been involved in creating the European currency is grateful to you, Mr President, and to you, ladies and gentlemen, for this very fine initiative which you have taken in commemorating the 10th anniversary of the birth of the euro.
I am one of those people who think that it is better to avoid the ever-increasing number of commemoration ceremonies, but this one is justified because it marks the greatest contribution to European integration since the election of the European Parliament by universal suffrage in 1979. We have certainly come a long way and perhaps this pleasant, friendly gathering does not paint the whole picture.
I would like to pay tribute to all those who mapped out this course and those who have followed it. We can find its distant origins in the report from the Luxembourg prime minister, Pierre Werner, your predecessor, in 1970. It was, however, the monetary crisis in the years that followed and the currency flotation which triggered action in this area. As long as the currency exchange rates were fixed, the monetary system did not upset our attempt to create a common market. However, as soon as they were floating, this problem raised its head.
After the unsuccessful attempts to create a monetary snake, the strong momentum from France and Germany between 1975 and 1980 led to the meeting in Bremen, in northern Germany, and the decision to create the European Monetary System and introduce the ecu, the euro's precursor. This move had the backing and support of our partners in the Benelux countries and Italy.
After a period of little activity between 1980 and 1988, the process was given new impetus with the creation by the Council of the committee chaired by Jacques Delors, resulting in the signature of the Maastricht Treaty.
Let us salute the pioneers who have been involved in this along the way, as you yourself have recently, Mr President, as well as my friend, Chancellor Helmut Schmidt and his Secretary of State, Manfred Lahnstein; Bernard Clappier, the governor of the Banque de France at the time and co-author of Robert Schuman's Declaration in 1950; Alexandre Lamfalussy, who provided us with his great, almost unique expertise during the work of the committee on European monetary union which we set up with Helmut Schmidt to relaunch the project; Jacques Delors, President of the European Commission, who took over; and, last but not least, the negotiators and signatories of the Maastricht Treaty who drafted an excellent text, which has not actually been touched since then, headed by Chancellor Helmut Kohl and President François Mitterrand, whose determination must be mentioned in particular, along with their other colleagues. Today we must say a big 'thank you' to all of them.
On this occasion of the 10th anniversary, being celebrated at a time of crisis, what can we say in support of the euro? What fine words can we use in our anniversary toasts? First of all, the euro's success has exceeded expectations, not only of all its opponents, of course, but even of all its supporters. I will not go into detail as you have only given me five minutes. During the conversations which I had with the most eminent monetary experts between 1995 and 2000, they were all sceptical about the possibility of introducing the euro and making it a success.
In 10 years the euro has become the number two currency in the world and, as has been mentioned just now, one of the most respected currencies. Its sound management has provided a protective shield against the crisis and a platform for non-inflationary growth. Without the existence of the euro, mainland Europe would be currently turned upside down by a monetary tornado, which would deepen the economic crisis.
We are expecting the monetary policy to try to contain, within the limits of the currency's power, the depressing impact of the crisis and to pave the way for the return to non-inflationary growth, which we are not tackling yet, by which time the sizeable public deficits and level of debt triggered by the crisis ought to have been cleared. In this respect, we are putting our trust in the managers and staff at the European Central Bank, who have demonstrated their considerable expertise since the start of the crisis. We also respect their determination and independence.
I would like to finish with two remarks. We must be careful not to try to give the euro a global dimension, which would flatter our vanity, but would multiply the risks we face. The euro is Europe's currency and must express its distinct culture, promoting a rational and stable model among the world's other currencies.
Finally, I do not think that the general public will need to wait too long for banking regulation to be restored in the euro area. It seems to me that we could call on the European Central Bank to carry out this process of restoring order and supervise its implementation, according to Article 106(5) of the Maastricht Treaty. Indeed, we need a strong impetus, expertise and a decision timetable which the European Central Bank could draw up and which the Council of Ministers for the euro area, presided by your good self, Mr Juncker, could then adopt and implement.
I will conclude, Mr President, by saying that the symbol of integration represented by the euro's success must give us the courage to take the next step in creating this increasingly united Europe as recommended under the various treaties and which we are endeavouring to achieve. Let us counter the inevitability of failure with the energy of success. That success today goes by the lovely name of the euro.
(Applause)
Mr President, the euro is the successful outcome of a vision and political will, and not the product of the market. It demonstrates the best that Europe can achieve when everyone joins forces.
I also want, of course, on this occasion to salute and thank on our behalf, on our children's behalf and on everyone else's behalf, the founding fathers and the architects of this success: Pierre Werner, who is with us, Chancellor Helmut Schmidt, President Giscard d'Estaing, the President of the European Commission Jacques Delors, Chancellor Helmut Kohl, President François Mitterrand, Baron Alexandre Lamfalussy, Tommaso Padoa-Schioppa, Philippe Maystadt and everyone else whom I have not mentioned. I would also, however, like to pay tribute to the actions of your predecessors, Mr President, the actions of my predecessors, Karl von Wogau, who is still with us, and of Christa Randzio-Plath, who is also with us today. The actions of this Parliament played a crucial role in that, at the time of the transition to the euro, we were not only concerned about the transfer of accounts in the banks but also about our citizens, so that they could adapt to, get used to and adopt this new currency which was going to be theirs. I also believe that this action by our institution must be recalled and given credit.
I am also pleased that this ceremony can take place here, in the European Parliament, the home of democracy for all Europe's citizens. After all, the euro is first and foremost the concern of us all, and then of the banks. It is certainly the concern of Europeans, as they are happy to tell us. Some governments are loath to provide Europe with symbols. However, Europeans themselves have adopted the euro as a symbol of belonging to the European Union.
Of course, we are not all using the euro. There were 11 of us to start with, and now there are 16. We are expecting others to join us. However, I do get the feeling that this crisis is tempting some countries to reconsider whether they should belong to the euro area or not. I think that this is the best proof of our success. Europe makes progress, as is so often the case, by demonstrating its efficiency and on this occasion to mark its 10th anniversary, we can clearly see that the assessment of the euro is largely a positive one. Some countries which were hesitant could now knock on the door of the euro area. We can only encourage them to do this under the terms of the Treaty, which have never been revised and which are useful terms allowing Europe to progress in economic and monetary matters on the basis of the two pillars of consolidation and enlargement.
However, an anniversary is also a time for looking to the future. The euro, which has been enriched by these last 10 years, must now open up new areas for development, not that we have not dealt with these at all, but simply because they are still work in progress ahead of us.
On the subject of economic cooperation, Jean-Claude Juncker described the crisis that we are going through. It is not a normal situation. In this current crisis we all know that, if we had made progress in the Economic Union as quickly as we have in the Monetary Union, we would be even better off today. Let us learn then the lessons from this. It is not normal for us to focus on the budget deficit balances and not on the quality of public spending. Governments must learn to talk together about their economic policies. It is not normal for Member States to borrow at such different rates of interest when they have the same currency and the same rate of interest set by the European Central Bank.
The same applies when it comes to supervising the financial markets. President Giscard d'Estaing mentioned Article 105(6), which is our common platform, allowing us to make progress. I think that one of the lessons from this crisis is that it actually shows that the European Central Bank will need to have a supervisory role. We do not want to disconnect the supervision of the financial markets from macroprudential supervision. However, to achieve this, we will also need, as political leaders, to think about achieving a balance. If the European Central Bank sees its responsibilities strengthened, it will have to be indicated how the institutional balance on the whole needs to be established in the future.
I would like to make one final remark on the international role of the euro. I agree that we must not demand the exorbitant privilege of being the reserve currency. However, it is not normal either for us to have taken 10 years to create the euro and then, 10 years after the transition to the euro, we are still passive in the international arena and the strong voice of the euro is not being heard more clearly in the process of restoring some balance to the global monetary system.
Finally, I believe that the euro is much more than just a currency. This is why it is a major issue for this Parliament. It is a tool at the service of our citizens who are going through the deepest crisis in years. We must then use this wonderful creation, this symbol of Europe to help our citizens come through this crisis in the best conditions possible.
Mr President, 10 years of the euro is indeed a reason to celebrate. Anyone who had said 10 years ago that the euro would have developed as splendidly as it has done would have been laughed at. Many people have contributed to this success, and I remember many sceptical voices - it was referred to as a premature baby and an unviable project - and today we know that it was a vision to which many people contributed. The previous speaker reminded us of all those who contributed to this, of the milestones, of the European monetary system, which was an agreement with the European Central Bank to create central rates, of the Delors report, which provided for the introduction of the monetary union in three stages, of the Treaty of Maastricht - only two years after the fall of the Wall - and of the transitional periods. Many people have helped to make the euro the successful project it is today.
As the committee chairman, Mrs Berès, has already said, during this period, in particular from 1994 when the implementation of the Treaty of Maastricht began, and up to 2002, Parliament actively cooperated in the introduction of the notes and coins, and in many reports, discussions, opinions and also proposals, and I would like specifically to thank the two committee chairmen from that time, Mr von Wogau and Mrs Randzio-Plath, who also represented Parliament to the outside world and who gave this project, although originally created by the governments, the parliamentary support it needed. We are working today, too, under the chairmanship of Mrs Berès, for the same representation.
On 18 November Parliament adopted, with a large majority, a report in which we describe the successes, challenges, risks and problems, and I would like to mention just a few things in addition to what Mrs Berès has said.
The euro has been a great success, and it is a unique project: a central monetary policy under the management of the European Central Bank and local budgetary and finance policies. It is important that, in future, the connection between these two levels of responsibility in the Stability and Growth Pact are retained also during times of crisis. Without this Stability and Growth Pact, without stronger coordination of the budgetary and finance policy, the euro would also in future face risks that are avoidable. In this regard, I appeal in particular to the Member States of the euro area, but also to the whole of the European Union, to take this discipline, this coordinated cooperation, more seriously than has been the case in the past in connection with certain issues.
The euro has pushed down inflation considerably and so created confidence and stability, and it has become the second most commonly held reserve currency in a space of time that no one thought it capable of. The euro has increased the pressure for structural reform in the Member States and therefore, even in the age of globalisation, has become a 'fitness programme' for undertakings and for nations. The institutions of the euro area - several were mentioned by the previous speaker - the Ecofin Council, the Euro Group and many other institutions have created the necessary conditions together with the Commission and the European Central Bank, because they were already operating, because they were in place, because they worked independently in order to react quickly, reliably and correctly in the economic crisis.
We have experienced the euro as a lever for creating a European financial market. The political conclusion from these common successes is that states with a common currency and a common internal market have achieved a unique level of integration that will secure peace and prosperity.
However, we cannot necessarily take the euro for granted in future. There are numerous specific requests and demands to take the risks seriously: the drifting apart of the national economies, which is associated with considerable risks in connection with the growth of wages and with budget deficits, should not be concealed on this anniversary.
An entirely different aspect is the varying development of the interest rates for government bonds. We are currently seeing the interest rate margin, which has no doubt decreased, increasing again, bringing the possibility of new problems in this regard for individual Member States within the euro area.
I would remind the House that, particularly in connection with the expansion of the euro area, no special rebates may be given and that all states that are members of the euro area can, and must, comply with these conditions of the Treaty of Maastricht.
The euro has been well-received by the public. It has gained the world's trust. It has passed the first test and has provided a unique contribution to the permanent integration of our nations in Europe. That is something we can all be proud of. Thank you.
(Applause)
Mr President, Mr Giscard d'Estaing, Mr Juncker, Mr Trichet, Mr Almunia, ladies and gentlemen, many good points have already been made.
In 10 years, the euro has become a strong symbol for Europe. Yet the idea that Europe could create a single currency, whose foundations were laid especially in the Bremen agreement on the monetary system in 1978 and the creation of the ecu, would have been met at the time with scepticism from the markets and the main monetary authorities outside Europe. We should warmly thank and congratulate all those who made the decision and whose names have been mentioned here.
The creation of the euro is the best proof that Europe is capable, given the political will, to take long-term decisions for a common, prosperous future. This anniversary, then, gives us a particularly apt message of hope for today's times.
It must be said, however, that among our fellow citizens and until recently there were mixed perceptions of the euro. For those who travel, the advantage of a single currency was obvious. For those who do not, the euro was associated with price rises. Studies have, in fact, shown that in most countries inflation was felt even though the official figures showed that, due especially to the action of the European Central Bank, monetary stability had been ensured. The reality is that some definitely took advantage of the euro to round up some prices and perhaps consumers were not vigilant enough.
When the euro has risen against the dollar, we have also heard comments from some manufacturers who for the most part produce in the euro area but sell outside this area. The European Central Bank has not been without its critics, who have not called into question its independence but rather its policy on interest rates, which seemed to be too high.
Today, the crisis has changed many of these perceptions. We all understand that the euro is a determining factor in restricting the European repercussions of a crisis imported from the United States. The European Central Bank has certainly been the most responsive central bank. Its particularly pertinent decisions have been welcomed unanimously. What would the situation have been if the various Member States had each had to defend their own individual currency? Devaluations would have been inevitable and we would not have avoided a currency crisis.
The welcome results of the euro must encourage us to continue and to broaden the coordination of economic policies and to respect the principles of the Stability and Growth Pact. It is true, at present, that exceptions may and perhaps should be accepted, but they can only be temporary and the objective of balanced public finances must be retained. High-quality public finances and economic policies are, in fact, in the long run, more than ever necessary. They are the guarantee of effectiveness, competiveness and growth. They are the condition for the solidity of our currency, the euro.
Mr President, during these times of uncertainty, it is important to be able to count on something with a reliable value: the euro. As I was able to play a bit-part as a member of the Ecofin Council during the period of preparation for the future single currency, I could see the doubts on both sides of the argument and the pussyfooting of the Member States, which ultimately made the Eurogroup into a stronger forum for cooperation ahead of its time. Furthermore, two of Europe's finest achievements came about through the determination of a few states to forge ahead in making integration something real for all our fellow citizens. I am referring to the Schengen Agreement entailing the free movement of Europeans, which was implemented on the initiative of five states: France, with President Mitterrand, Germany, with Chancellor Kohl, along with the Benelux countries. Switzerland has now become part of the Schengen area, but the British and Irish are still shying away from this people's Europe.
President Mitterrand and Chancellor Kohl were also the political architects of the euro, even though there were many who supported this monetary success, starting with Jacques Delors. The first lesson I would like to draw from this is that anyone who wants a better Europe must not be afraid of intergovernmental action, especially if there is a coalition of states which really want to move Europe forward. The Prüm Treaty, which is intended to combat serious crime, is an example of this positive enhanced cooperation for Europe. At a time when the Constitutional Treaty is dead and buried, following the 'no' vote from a strange coalition of political forces not only in France but in the Netherlands too, and when the indigestible piece of legislation known as the 'mini' Treaty of Lisbon is being blocked in Ireland and possibly in the Czech Republic as well, we should prove that Europe is still functioning by relying on the huge area of enhanced cooperation.
In any case, the attraction of the euro remains intact. Following Slovenia, Slovakia has just joined us. Others are fretting about not being able to benefit more from the protective shield provided by the euro. Even in the UK voices are being raised, questioning the country's splendid isolation in the face of the pound's collapse, which has seen its status fall from that of the world's reserve currency to a run-of-the-mill currency in less than a century. Thanks to the consistent actions of Wim Duisenberg, Jean-Claude Trichet and the likes, the euro has become the world's second reserve currency in 10 years. Of course, the dollar remains king for global transactions, still providing a safe investment, but the colossal debts accumulated by the United States in getting the rest of the world to finance their lifestyle will increasingly sow the seeds of doubt as to the ability of the number one economic power to honour its commitments. In fact, the financial world is tending towards a euro/dollar duopoly. Any monetary duopoly regularly goes through parity adjustments which often occur suddenly. In these times of widespread recession, the world needs stability and new certainties. The euro will have a key role to play in this new stability. The European Central Bank (ECB) has done what it needed to do in the face of a global financial crisis 'made in the USA'.
As Jacques Delors said, the euro is the shield to protect the whole of Europe, but the euro has not stimulated the European economy enough so far. The ECB is only in charge of monetary policy. At the end of the day, the Commission is only a first-class consultant making suggestions which are generally useful, but the real economic players remain the states themselves which, unfortunately, are operating in a disorganised manner. Although the effective harmonisation of the cumulative economic power of 27 states could work miracles, the Eurogroup, in spite of the commendable efforts of Jean-Claude Juncker, still only remains an informal discussion group. In the spring of 1999, I was able to witness the attempt made within the Eurogroup by a few finance ministers, including Oskar Lafontaine, Dominique Strauss-Kahn, Carlo Ciampi and a few others, to establish economic and monetary cooperation between the European Union and the European Central Bank. Wim Duisenberg made the cutting retort: 'there never will be any ex-ante coordination with the European Central Bank as you are always going to have to react ex-post to our decisions.' The reason for this is obvious: the ECB is and will remain independent in conducting its monetary policy, but independence does not mean a ban on constructive dialogue between institutions tasked with defending the interests and common destiny of 500 million Europeans. There is nothing to prevent states from organising themselves better with regard to achieving proper coordination of their economic policies, whether it is inside the EU or especially when representing Europe externally, as Jean-Claude Juncker so sensibly concluded just now.
Mr President, Mr Giscard d'Estaing, Mr Juncker, Mr Trichet, Mr Almunia, ladies and gentlemen, I find it very regrettable that relatively few Members are here today for this formal sitting, because it really is a historic event. We have already heard from the various previous speakers how much scepticism there was when the euro was first introduced. It was felt that the logistical challenges involved in introducing billions of banknotes and coins alone would be unmanageable, and the idea that we could combine a common monetary policy with separate fiscal policies in the Member States was seen not just as a major challenge but as simply impossible.
Today, the facts tell a rather different story. European monetary union is a reality; the euro has been in existence for 10 years today. This is something of a minor political miracle, and once again the words of Walter Hallstein, the first President of the Commission, have proven to be true: 'Anyone who does not believe in miracles in European matters is not a realist.'
The doubts of the citizens, many of whom, in many Member States, initially believed that the euro would result in huge price hikes, have now disappeared. The euro has now been accepted, and even enthusiastically welcomed by many citizens. It has become something of a visible European identifier: besides the anthem and the flag, it is one of the few symbols we have today.
It could, I think, be said that, in the European Central Bank's first few years, Europe and the European economy were sailing in relatively calm waters, so that the bank found it pretty easy to pursue a policy of stability. Even so, it is worth pointing out that the mean inflation rate over the first 10 years of the euro has been approximately 2%, in other words more or less on the target that the European Central Bank set itself. The German mark, on the other hand, which was always held up as a poster child for stability, had a mean inflation rate of 3% over its 50 years of existence. It can therefore be said that the European Central Bank has performed very well.
However, it is now, in this time of crisis, that the European Central Bank is showing its true strength, its true quality. It has a hugely important role to play here. It has proven itself to be independent, efficient and self-confident, and it acts decisively and quickly. It has become an example for some central banks, both in those European countries that are not yet part of the euro area and outside Europe. It has made it quite clear to the Federal Reserve in the United States that it can pursue a successful policy, not despite its independence but precisely because it is politically independent and not subject to instructions from various governments.
We now know that at the moment, after the banking sectors in the individual Member States have been brought under a protective umbrella, the Member States are in the process of developing various economic stimulus plans to absorb the negative impact of the financial crisis on the real economy. This will present the European Central Bank with further challenges, because there is a risk that the differences in approach will result in distortions of competition, and that the convergence we have, in part, now achieved between the members of the euro area will be lost and we will see increasingly divergent developments. This needs to be counteracted, which is why it is so crucial and so important that the Stability and Growth Pact must not be undermined or discarded. Quite the reverse: we must ensure that it remains valid. That is why it is also so important for the necessary structural reforms, which the Commission and the European Central Bank have repeatedly called for in the past, actually to be pursued in the individual Member States.
The European Central Bank will gain a new task in the coming years. The crisis has taught us that we need some kind of European supervision of the financial market, and this is an area where the European Central Bank can play a major role. It has signalled that it is, in principle, willing to introduce some kind of central European supervisory system analogous to the European System of Central Banks. The euro's international role needs to be further strengthened. The euro area needs to speak with one voice, and also be represented as a unit in international organisations such as the International Monetary Fund and the OECD (Organisation for Economic Co-operation and Development).
It is still true that a single currency without a single fiscal economic policy is, and will continue to be, a risky undertaking. This is no mere bagatelle. The EU is still facing some major challenges: we are facing high, and unfortunately rising, levels of unemployment, demographic changes, migratory pressures, increasing poverty in some sectors of society, and stiffer competition in the context of globalisation. The euro area will only be able to meet these challenges if the economic policies of the Member States can be more closely interlinked. The appointment of a president of the euro area was the first step in this direction, but it is only the first step: more is now needed.
Mr President, ladies and gentlemen, after 10 years, the growing space carved out by the euro in international trade and its use as a reserve currency show that it has become a world benchmark. It has guaranteed monetary stability and has helped integrate the economies of the Member States that have adopted it, despite some errors of judgment that created problems for citizens both because of the actual exchange rates between national currencies and the euro and because of the few checks subsequently carried out on the prices of goods and services.
The euro was created without being imposed from outside and without any wars of conquest or political hegemonies. It was the result of the free coming together of 11 governments who believed in the creation of an economic and monetary union, as laid down in the Treaties, as an essential step in attempting to achieve the political union that still unfortunately remains out of our grasp.
Some problems that have occurred are due to inefficiencies in a system that was unprepared for the task of guiding the other great associated phenomenon; I am talking about the increasing pace of internationalisation and the great changes in the way trade is conducted at international level. The euro has made it possible to face up to a series of difficulties, the most severe of which is the current financial crisis, and it has protected us against the great stresses that have ravaged the markets. Were it not for the euro, we would have repeated the experience of 1992, only worse.
We mark this 10th anniversary by warmly welcoming the entrance of Slovakia, the 16th country to join the euro area. The measures introduced by the European Central Bank (ECB) and the Commission to combat the current crisis have acted as a buffer and a form of containment but we still maintain, as we have often done in this Chamber, that we find it inconceivable to have a monetary policy disconnected from economic policy. Admittedly, the actual situation is somewhat anomalous: 16 Member States with the single currency, 27 national economic policies coordinated by the Commission as well as it can, and 11 Member States with national currencies.
Coordinating a monetary policy with an economic policy that does not actually exist is certainly no mean feat, but if the institutions responsible for economic policies in our countries do not communicate with the central banks and the ECB, which has to pull all those policies together, and vice versa, the European Union will find new difficulties in jointly facing up to the current crisis and also the continual challenges that the outside world and globalisation bring home to us.
We hope that recent experiences convince people of the need to face up to change in Europe, restoring the real economy to the centre and ensuring better cohesion and connection between the ECB and the European institutions responsible for laying down political and planning strategy. The very recent energy crisis has also shown us that a common economic policy on the main strategic topics is of vital interest to the public and cannot be delayed. If the political will is present, the introduction of such a policy will be facilitated by the growing power of the euro.
Mr President, Mr Giscard d'Estaing, Mr Juncker, Mr Trichet, Commissioner, ladies and gentlemen, I would like to remind you how, in 1992, when it was still completely dubious as to whether the French would vote in favour of the Maastricht Treaty, Jacques Delors spoke to the general assembly of the French Green Party, which managed to deliver the missing 1% or 2%.
He said to us: 'Vote for the euro, then we will have a political Europe, because if we do not create a political Europe to control Europe, the people will not accept it; they will never accept it.' He did not persuade us. The Maastricht Treaty was approved, but no political Europe was created. This is the very problem which we are facing today.
Why were we against the euro at that time? There were basically two reasons for it. Firstly, it seemed to us that the Maastricht criteria were going to drag Europe into at least five years of pro-cyclical recessionary policy and, secondly, the way in which the monetary policy was incorporated into the general economic policy by the Maastricht Treaty was not satisfactory. For the sake of the European Central Bank's independence, we would separate monetary policy from the rest of the policies.
I must say quite honestly that, even if I am still not convinced by the Maastricht Treaty today, like all the other Greens, I am rather attracted by the changes which the legislation and application of Economic and Monetary Union have undergone.
Three major changes have taken place. Firstly, price stability has been established at a level of slightly less than, but close to, 2%. This target may seem a bit absurd. At the moment, when the world is being threatened by deflation and the situation is being aggravated by the tendency of some countries to hastily cut their VAT rate as part of a Keynesian policy, it is obvious that setting this target of 2% is no longer just for show. If we fail to keep to this 2% target we run the risk of having very high real interest rates being forced on us.
The second major reform is obviously the reform of the Stability and Growth Pact carried out in 2005, which allows us today to have a policy that is contracyclical and aimed at countering the crisis.
The third major transformation is the change to how things work in practice. This permanent dialogue, as highlighted once again in this Chamber, between Mr Trichet, Mr Almunia, Mr Juncker and Mr Barroso, is, strictly speaking, contrary to the Maastricht Treaty itself. I regard this form of cooperation between Mr Trichet and Mr Almunia, for example, to be the equivalent of that between Mr Bernanke and Mr Paulson, which is a positive and desirable development. What remains to be done then? All I would say is that we need to apply properly the good aspects of the Maastricht Treaty.
We have a real problem in defining the exchange rate, which has been mentioned on several occasions by my predecessors. The task of setting the exchange rate is assigned to the Council. We must find the means to ensure that the Council sets an exchange rate for Europe which does not derive randomly from the interest rate chosen by the European Central Bank, but properly reflects an industrial policy. We must find the proper instruments to do this.
Secondly, the European Central Bank's objective is not only to maintain a rate close to 2% but also to apply Europe's policy, by that I mean the Lisbon and Gothenburg Strategies. We need to have a policy for refinancing and rediscounting private debts by the European Central Bank according to the Gothenburg and Lisbon Strategies.
Lastly, as has already been mentioned, there needs to be supervision at a European level and the European Central Bank is in the best position to perform this function.
It is regrettable that we are not taking advantage of this opportunity for an in-depth examination of the consequences of implementing neoliberal and monetarist policies - using the euro as an excuse - which have contributed to the current serious social situation and to increasing inequality, unemployment, precarious and poorly paid work, and poverty.
It is unacceptable that we are holding onto ideological dogmas, such as price stability and the irrational criteria of the Stability and Growth Pact, which are being used as a pretext in order to pursue privatisation and remove responsibility for social functions from the state. This approach also involves the idea of the minimal state and the greater efficiency of the private sector, with the aim of imposing acceptance of so-called wage restraint, which actually results in low, nominal wage rises and even a reduction in real wages, as the Portuguese case regrettably clearly demonstrates.
We cannot agree with the false independence of the European Central Bank, which is dragging its heels on the decisions to reduce interest rates and which is keeping the euro overvalued solely to protect those countries with more developed economies and the more powerful economic and financial groups, thus worsening the hardships of the more fragile economies and those people with fewer financial resources.
This European Central Bank policy has resulted in the contraction of the European economy, clearly demonstrating the need for further reductions in the reference interest rates. As the purchasing power of workers, the retired and pensioners has fallen over the last 10 years, the profits of economic and financial groups have reached their highest level in 30 years, resulting in the joy and satisfaction that we have heard in this Chamber. Even now, in the crisis situation that they have caused, what they are doing is nationalising the damage in order to then privatise the profits, whilst workers, micro- and small entrepreneurs, the retired and the unemployed suffer the consequences of the crisis, with the right, in the best-case scenario, only to a few scraps. Look at what is happening in the financial sector, where certain banks have already increased their spreads more than once since the start of the financial crisis and where the margin charged has doubled in the space of a year, thereby penalising new credit even more.
We therefore insist on the urgent need for a proper break with these neoliberal and monetarist policies, putting an end to the Stability Pact, tax havens and the false independence of the European Central Bank. We therefore insist on the need to significantly increase the EU budget based on a fair distribution of income and wealth, so that there is a real policy of economic and social cohesion and so that we reject measures that are just more of the same, in other words 'save yourself if you can' measures, allowing the richest to become ever richer and the poor to become ever poorer, as clearly demonstrated by the increasing inequalities and disparities among the euro area economies.
We therefore insist on the need to support production and micro-, small and medium-sized enterprises; to promote quality public services; to facilitate credit and improve the purchasing power of families, and not just the most disadvantaged, but also the middle classes; to create more jobs, and to reduce the poverty and misery of millions of people in our countries.
on behalf of the IND/DEM Group. - Mr President, do enjoy the 10th birthday of the euro because I very much doubt you will be celebrating the 20th. What we have seen this morning has been reminiscent of the old Soviet times. Do you remember when the five-year plans were announced to be successes often before they were even launched, with much talk of record harvests and wonderful production figures for tractors? Much like those days, we have been treated this morning to a succession of unelected, ageing bureaucrats telling us what a great success the whole thing has been. It is all delusional stuff.
The idea that the ECB has done a good job is extraordinary. It was last July when the European Central Bank put interest rates up, just at the very moment that the markets were going into meltdown and rates were being slashed across the rest of the world. Of course none of this surprises me because what this euro is all about is a political class imposing its will upon the peoples of Europe. Remember that only two countries - Denmark and Sweden - had a referendum on the euro and both of them said 'no', that little word that you try and avoid if you possibly can.
The euro zone has never been tested but it is about to be. Spain is in economic trouble. Italy, as German economists at the time said, should never have joined the euro, but the situation in Greece is, I think, where we should focus our attention. Thousands of young people out on the streets demonstrating, demanding their government does something, demanding that their government cuts rates, demanding that their government devalues. But the Greek Government is stuck inside the euro straitjacket. There is nothing it can do. There is nothing that a future general election can do in Greece to change anything. When people have taken away from them the ability to determine their own futures through the ballot box, then I am afraid that violence becomes the only logical alternative.
What you have done with this euro is you have trapped people in an economic prison. You have trapped people in a Völkerkerker from which it will take great courage to get out. It will take leadership, or possibly the inevitable economic meltdown. You can boo, you can jeer, but remember this: Britain outside of the euro has been able to devalue, has been able to slash interest rates. We have been able to do the things that we need to do. Jeer on if you like, but have you noticed that on the bond markets this morning Greek bonds are trading 233 basis points higher than German bonds? Now I know that most of you in this room will not even know what that means and those that do will do their best to ignore it. You can go on burying your heads in the sand if you want. You can ignore the markets if you want to, but in time the markets will not ignore you.
Mr President, in the last 200 years there have been at least half a dozen attempts to create single currencies or fixed exchange rate mechanisms. All have failed, all have damaged the participants, and so it is with the euro. The imbalances long predicted by sceptics are starting to bite. Italy's competitiveness is shot to pieces. Spain's experience is like the bull in the corrida: proud and strong to start with, but bleeding to death in the sand by the end. Greece's recent unrest is clearly linked to unemployment, resulting from an overvalued euro. Bond spreads between Greece and Germany have reached unprecedented levels - over 200 basis points.
The markets are speculating on a euro break-up. We in Britain can thank heaven that we kept our own currency and are not part of the euro zone's slow-motion train wreck. Happy birthday to the euro!
The debate is closed.
Written statements (Rule 142)
in writing. - The tenth anniversary of the vote on the proposal, presented to Parliament, on behalf of the Council of Ministers, by Gordon Brown (then president of the Council), to lock exchange rates at that day's level and to create the euro, is an opportunity to celebrate ten years of success, stability and strength of what is now one of the two leading currencies in the world.
The current economic crisis would have been compounded by turmoil on currency markets had we still had the peseta, lira, drachma and so on as separate currencies fluctuating wildly against each other. The euro has been a rock of stability for its members, as illustrated by the contrasting fortunes of Iceland and Ireland.
The anniversary is also an opportunity to debate whether Britain's long-term economic future lies with euro membership. Of course, Britain can manage in the short run outside the euro, but over time, we stand to lose out: our businesses are handicapped in the European market by conversion costs and hedging costs that their competitors in that market do not face; and inward investors into the European market will prefer to be in the major currency area rather than the smaller one.
The formal sitting of the European Parliament marking the 10th anniversary of Economic and Monetary Union (EMU) at a time of serious crisis in the capitalist system follows repeated resolutions and reports by the European Parliament on the same subject and is yet another attempt to gild the pill of the anti-grassroots, anti-labour policy of the EU which, following the demise of socialism, proceeded to the Maastricht Treaty and its all-out attack on labour rights and freedoms.
EMU, the establishment of the European Central Bank and the launch of the euro are necessary links in the chain of capitalist restructurings being promoted by capital in order to defend itself against workers' claims and safeguard its profitability by stepping up the exploitation of the working class and grassroots classes.
The arguments about price stability, reducing inflation and protecting economies from risk and crisis have proven to be stale arguments. EMU protects the profits of the monopolies and facilitates privatisation and merger.
This past decade, workers have seen their incomes shrink, industrial relations worsen, their insurance rights evaporate and health and education services deteriorate and made into privatised commodities.
Workers reject the European one-way street and its supporters, and also the Lisbon Strategy and the Lisbon Treaty, and are fighting against EMU and the EU itself for grassroots power and a grassroots economy.
In the debate about the euro I want to draw attention to three negative aspects of its performance.
Firstly, from the moment when the euro was introduced, in other words from 2002 to 2007 inclusive, the three Member States which were outside the euro area (England, Sweden and Denmark) developed faster than the countries which were in the euro area. Gross national income in those countries grew almost twice as fast as the average for the euro area, and the level of unemployment was lower.
Secondly, the battle with the effects of the current financial and economic crisis is clearly more effective in those countries than in the euro area. The central banks of England, Sweden and Denmark very quickly and clearly reduced interest rates while ensuring liquidity to commercial banks. It also seems that the fiscal policy pursued by these countries will be more effective than the fiscal policy in the euro area.
Thirdly, new Member States which are preparing to enter the euro area have to comply with many monetary and fiscal criteria two years before entry. Some of these criteria are mutually contradictory, such as the need to be present in the ERM II system - and therefore the need to maintain the national currency's exchange rate against the euro within a fluctuation band of ±15% - and at the same time to maintain a low level of inflation. Counteracting devaluation pressure on the national currency means the need for intervention by central banks, which means putting greater amounts of the national currency into circulation, which obviously increases inflationary pressure. As the Commission wants to encourage new Member States, it should consider eliminating this obvious inconsistency.
Mr President, ladies and gentlemen, European Economic and Monetary Union began on 1 January 1999, and 11 EU Member States adopted the single currency at the same time. The euro was 10 years old on 1 January 2009. At the same time, Slovakia became the 16th country to use the euro.
Just as Mr Juncker stated to Parliament in his speech, the euro is very definitely an 'anchor of stability'. This is something the countries that have been left out of the euro area have been made painfully aware of.
Although the 10th anniversary of the euro is overshadowed by worries of a possible deepening of the recession, I trust in the euro area's ability to emerge from the crisis. This will nevertheless require considerable effort on the part of the Union. According to the latest estimates, the effect of the agreed stimulus package will be considerably less than the 1.5% of gross domestic product planned for the area. According to current estimates, it will be around 0.6%. An additional stimulus is needed.
The euro has been an unquestionable success, but would not have been but for the continuous efforts made. Now we need to strengthen Europe's role in the supervision of the financial markets. We have to keep to the basic principles and criteria of Economic and Monetary Union.
On 1 January 2009 the euro became the official currency of Slovakia. From that date, the double cross on three hills from the Slovak flag has also appeared on one-euro and two-euro coins and has been put into circulation across the euro area.
That day was a historic moment for Slovakia and we Slovaks are very proud to be the first country from the former Socialist bloc to introduce the euro in this symbolic year of the 10th anniversary of the euro area.
I am appreciative of the fact that the current Slovak Government has subscribed to the commitment of Mikuláš Dzurinda, whose cabinet, in autumn 2004, adopted a plan to replace the koruna with the European currency and fixed the beginning of 2009 as the target date.
It also seems appropriate here on the floor of the EP to thank the Slovak people because it was they, as the main actors in the challenging but necessary 'Dzurinda' reforms, who persevered and helped Slovakia to become a successful European country.
From 1 January 2009 the euro will link the people of Slovakia to the Union every day.
Goodbye koruna, welcome euro.
The introduction of the European single currency 10 years ago marked the completion of a process whose implications go far beyond the economic sector. The finalisation of the Economic and Monetary Union process demonstrated Member States' commitment to safeguard the EU's economic and political unity.
The euro's success therefore means success in the process of building an entity designed to promote European values at international level and confirm the European Union as the main player in business and financial relations within the global economy.
I believe that the benefits offered by adopting the euro, involving macroeconomic stability, a significant reduction in price fluctuations, the promotion of job creation and support for productivity growth, all underpinned by strengthening resistance to external shocks, justify all the efforts made by the new Member States, especially Romania, to meet the convergence criteria as soon as possible and join the euro area.
Since the euro was launched on 1 January 1999, the single currency has, in many respects, proven to be an important factor in the stability of the EU economy. The single currency is, first of all, a driving force for European exchanges: the disappearance of exchange rates in the euro countries is an important and visible benefit for citizens, and promotes mobility within the EU.
In addition to the obvious benefits, the euro has also emerged as an anchor in the financial crisis. Only a major currency used by many Member States and national economies is able to cushion the dramatic effects of economic collapse. Monetary union means that macroeconomic levers can be applied at international level and active responses can be made to the financial crisis.
Finally, though, the euro is also a symbol of European integration and the long road that the European people have already travelled together. Monetary union is the next logical step after economic union, and should also pave the way for deeper European integration.
Nearly one year ago, when marking the 10th anniversary of the creation of the European Central Bank (ECB) and Economic and Monetary Union (EMU), we highlighted the fact that: 'In the ten years it has been in existence, the results achieved by EMU are a resounding success.'
I think that this assessment is quite appropriate as I am a strong believer in the importance of the solidarity which Member States need to show in their joint actions to combat the effects of the financial crisis and reduce the adverse impact of the global economic crisis. Europe is in its most precarious economic situation since the end of the Second World War. In this climate, marking the 10th anniversary of the introduction of the euro must refocus our attention on the major European integration projects.
The introduction of the European single currency and the creation of EMU were joint decisions made through harmonisation and solidarity based on European values. This is the kind of attitude which we also need this year in order to devise and successfully implement measures to combat the financial crisis. Europe's competitiveness has to be maintained within the euro area and must be boosted in Member States which are preparing to join the euro area. Furthermore, EMU members' diverse interests must take secondary priority to the EU's common economic interests.
The next item is voting time.
(For details of the outcome of the vote: see Minutes)